Citation Nr: 1121501	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  07-17 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected chronic sinusitis.

3.  Entitlement to a compensable disability rating for service-connected residuals of fractured nasal bone.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that this case must be remanded for further development before the Board may proceed in evaluating the Veteran's claims

Regarding the Veteran's service connection claim for hearing loss, the record shows that the claims folder does not contain all of the Veteran's service treatment records to include his separation examination.  The RO attempted to obtain these records from the National Personnel Records Center (NPRC).  In November 2005, the RO was informed that the Veteran's service treatment records were not on file; however, there was a request to furnish the service treatment records in August 1983 to the Chicago, Illinois RO. There is no evidence of record that the RO attempted to locate these records at the Chicago, Illinois RO that was sent under a different file number.   VA has a duty to assist the veteran in obtaining or confirming the unavailability of his active duty service treatment records that are not currently included in the record on appeal.  38 U.S.C.A. § 5103A(c).  VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the veteran's claim for a benefit under a law administered by the VA.  38 U.S.C.A. § 5103A.  Whenever VA attempts to obtain records from a Federal department or agency, the efforts to obtain those records shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(b)(3).  Therefore, the RO should conduct a search for the Veteran's service treatment records to include the Veteran's separation examination.  

The Board observes that the Veteran was not provided with a VA examination with respect to his service connection claim for bilateral hearing loss.  The Veteran is competent to report that he experiences hearing loss or that he has symptoms of hearing loss.  Furthermore, the Veteran indicates that he has had problems with his hearing since military service.  See January 1984 VA examination and May 2007 substantive appeal.  Based on the foregoing, the Board finds that a VA examination is necessary before the Board may adjudicate the claim.  

In January 2006, the Veteran was provided with a VA examination for his sinusitis and residuals of fractured nasal bone.  The examiner did not discuss the number of sinusitis episodes per year or whether the Veteran had a 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  Therefore, the Board concludes that the Veteran should be provided with another VA examination to fully evaluate the Veteran's service-connected sinusitis and residuals of fractured nasal bone.  See Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain all of the Veteran's service treatment records from the appropriate personnel department to include the National Personnel Records Center (NPRC) and the Chicago, Illinois RO (under the alternative file number provided by the NPRC in November 2005).  If no records are available, the RO should attempt to obtain records from any alternative source available.  If the records are still not available, obtain written confirmation of that fact.  If after the above steps have been taken and VA concludes that it is reasonably certain that further efforts to obtain the records would be futile, VA will provide the Veteran with notice of that fact as required under 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) and allow an appropriate period of time for the veteran to respond.  Associate all documents obtained with the claims file. 

2. Thereafter, provide the Veteran with a VA audiological examination to determine the nature and etiology of any hearing loss found on examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether any hearing loss found on examination is at least as likely than not (i.e., a fifty percent or greater probability) causally or etiologically related to any symptomatology shown in service or any other incident thereof such as loud noise exposure.  The examiner should provide a complete rationale for conclusions reached.  Please send the claims folder to the examiner for review in conjunction with the examination.

3. Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected chronic sinusitis and residuals of a fractured nasal bone.  The claims file should be reviewed by the examiner, and the examination report should note that review.  All tests and studies deemed necessary should be completed and all clinical manifestations should be reported in detail.  

The examiner is requested to: (a) determine the number of incapacitating episodes of sinusitis requiring prolonged antibiotic treatment that the Veteran experiences per year, (b) determine the number of non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting that the Veteran experiences per year and (c) determine whether the Veteran has 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  

The examiner is also asked to comment on the impact of the Veteran's disabilities if any, on his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

4. Upon completion of the foregoing, readjudicate the Veteran's claims of entitlement to service connection for bilateral hearing loss and entitlement to an increased rating for sinusitis and residuals of fractured nasal bone, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


